Citation Nr: 1815074	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-01 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to October  25, 2017, and in excess of 70 percent from October 25, 2017.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1966 to February 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran filed a claim for an increased rating in November 2008.  The RO entered rating decisions in February 2009, granting an increased rating of 50 percent effective November 2008, and June 2009, denying a rating in excess of 50 percent.  The Veteran filed timely Notices of Disagreement to each of these rating decisions.  In a November 2017 rating decision, the RO granted a rating of 70 percent from October 25, 2017.  

The Veteran testified before the undersigned Veterans Law Judge in June 2013 by videoconference.  A transcript of the hearing has been associated with the claims file.  

The claim for PTSD was brought before the Board in November 2014 and July 2016, with the claim for TDIU, and both were remanded for further development. 


FINDINGS OF FACT

1.  Prior to October 25, 2017, the probative evidence of record shows the Veteran's PTSD did not manifest to total occupational and social impairment, or occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; impaired impulse control such as unprovoked irritability with periods of violence; and inability to establish and maintain effective relationships. 

2.  From October 25, 2017, the probative evidence of record shows the Veteran's PTSD has not manifested to total occupational and social impairment, or occupational and social impairment with persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

3.  Since October 25, 2017, the probative evidence of record shows the Veteran is unable to obtain gainful employment due to his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 50 percent prior to October 25, 2017, for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).  

2.  The criteria for an increased rating in excess of 70 percent from October 25, 2017, for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).  

3.  The criteria for a TDIU rating have been met since October 25, 2017.  38 U.S.C. §§ 1155, 5110(a), (b)(2) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

I.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2017).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

Additionally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Factual Analysis - Prior to October 25, 2017

The Veteran's service-connected PTSD is rated under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2017).

Under the applicable rating criteria , a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

 A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id. 

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Additionally, the Global Assessment of Functioning (GAF) score is also considered.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

Here, prior to October 25, 2017, the Veteran is evaluated as 50 percent disabling.  The evidence of record shows the Veteran has been attending PTSD group sessions and treatment consistently from 2008 to 2017.  In April 2008, the Veteran received a treatment plan review.  The Veteran's strengths were noted as his capacity for empathy, spiritual beliefs, communication skills, and vocational background.  On a scale from 1-10 for severity, with 10 being most severe, his nightmares with insomnia and anxious mood were rated as a 3. 

In May 2008, the Veteran was seen by a social worker.  The Veteran stated that he was doing well and attending his group sessions regularly and that they have helped him tremendously.  The Veteran stated that his doctor visits and medication have also helped.  He stated that he still suffered from depression and needed more medication since the current medications were working well for him.  The social worker conducted a suicide risk assessment and found the Veteran to be a low risk.  The Veteran lastly noted that he sometimes cannot sleep and his nightmares persist. 

In August 2008, the Veteran received a suicide risk assessment.  The Veteran denied any suicidal thoughts.  He stated he did feel hopeless but did not engage in behaviors without thinking things through or considering the consequences.  The Veteran stated his psychosocial stressors were financial.  The Veteran had good family/friend relationships, previous positive response to psychotherapy and psychotropic medication.  He was positive and hopeful about the future.  The Veteran had a current good financial status, no substance abuse, or dependency, and had plans to buy a home in the future.  The Veteran reporting doing well, but still had some problems with depression and anxiety.  The social worker then found the Veteran to again be a low suicide risk. 

In October 2008, the Veteran received another suicide risk assessment.  The Veteran reported not feeling hopeless about the present or future within the last week.  He also reported no thoughts of suicide.  His GAF score was 62.  Following the suicide risk assessment, the Veteran had his treatment review with his VA physician.  The Veteran's strengths were listed as socials skills, financial stability, and access to transportation.  On a scale from 1-10 for severity, with 10 being most severe, his insomnia, flashbacks, and nightmares were a 7, his anger management problems was an 8, and his anxiety attacks were a 7. 

In December 2008, the Veteran received a mental status examination.  The Veteran's appearance was listed as adequate.  His behavior showed no abnormalities.  His speech was of normal rate and tone, and his attitude was cooperative.  The Veteran's mood was euthymic, anxious, and frightened.  His affect was normal-ranged.  He had no hallucinations, his thought process was linear, and his thought content was appropriate.  The Veteran had no suicidal or homicidal ideation, and he had orientation to person, place, time, and situation.  His short and long term memory was intact.  He had good judgment, impulse, and insight.  His concentration was fair and his appetite was adequate.  His sleep was restorative, his energy was variable, and his interests varied.  He had present irritability/anger and depressive anxiety symptoms.  The Veteran also suffered from nightmares and flashbacks.  He had no alcohol or drug use. 

In January 2009, the Veteran received a VA examination.  The Veteran reported that he had not been employed for two years.  He stated his last job was doing landscaping and that most of his life he worked with his father.  The Veteran reported a history of difficulty finding employment over the years and stated he had been fired 12 times from different position due to uncontrollable rage and anger.  The Veteran was alert during the examination and orientated to person, place, time, and date.  His thought process was fair, his affect was anxious, and his insight was fair.  The Veteran's spontaneous speech was fluent, grammatical, and free of paraphrases.  The Veteran endorsed auditory hallucinations and stated that he sometimes heard vague voices at night.  He denied having any visual hallucination.  The Veteran further denied any suicidal ideation or homicidal ideation.  The Veteran reported having difficulty with intrusive thoughts, flashbacks, hypervigilance, exaggerated startle response, difficulty being in crowds, anger, and irritability.  The Veteran stated that he lives alone, but he does have friends, primarily from his support group.  He stated that he would go out to eat or visit them at their houses.  He stated he is able to complete his daily living activities and does them on a routine independent basis.  The Veteran reported a history of alcohol and marijuana abuse due to PTSD symptoms.  However, he was not abusing alcohol or drugs anymore.  The examiner found that the Veteran was reporting moderate impairment in functioning due his PTSD symptoms, mild to moderate social impairment in functioning, and moderate occupational impairment in functioning with his PTSD symptoms.  The Veteran was also deemed competent to manage his own funds. 

In July 2009, the Veteran had a psychotherapy appointment.  The Veteran reported occasional depression, anxiety, and insomnia with nightmares and anger.  He stated there were times when he had been depressed and angry for no apparent reason.  He said his symptoms would disappear over a short period of time.  He reported continued use of his medications and attending his group sessions regularly.  He stated both helped him a lot.  He reported having a good July 4th holiday; however, the fireworks caused him not to rest well at night.  The therapist noted the Veteran was alert and oriented to person, place, time, and situation.  Lastly, the Veteran denied any suicidal or homicidal ideation and was dressed appropriately. 

In August 2009, the Veteran had a mental status examination.  The Veteran's appearance was adequate and his behavior showed no abnormalities.  His speech was normal in rate and tone, his attitude was cooperative, and his mood was euthymic and anxious.  The Veteran's affect was normal-ranged, and he reported no hallucinations.  The Veteran had no suicidal or homicidal ideation.  He was orientated to person, place, time, and situation.  His short term and long term memory was intact, and his concentration was fair.  His impulse control, insight, and judgment were all good.  His ability for abstract thinking was intact.  His sleep was variable, his appetite adequate, his energy adequate, and his interests were varied.  He had no irritability or anger; however, he did have depressive/anxiety symptoms. 

In s September 2009 visit, the Veteran's strengths were reported as social skills, communication skills, financial stability, and access to transportation.  On a scale from 1-10 for severity, with 10 being most severe, his insomnia, flashbacks, and nightmares were an 8, his anger management problem was an 8, and his anxiety attacks and depression were a 7.  The Veteran reported having severe PTSD symptoms with his insomnia, nightmares, and depression continuing on a consistent basis.  He stated he had feelings of guilt about his religious faith.  He felt he was going to "hell" because he had "cursed at God and the Holy Spirit."  He stated he was still attending group sessions regularly and was compliant with his medications.  He felt both helped him out tremendously.  He denied any suicidal or homicidal ideation and was dressed appropriately.  He remained focused and directed. 

During a routine suicide assessment in October 2009, the Veteran was found to be a low risk.  He rated very low for suicidal ideation and homicidal ideation.  He reported he still regularly suffered from insomnia, nightmares, anxiety, and depression.  The Veteran continued going to his group sessions, which he reported were a resourceful relief for him.  The social worker reported the Veteran seemed to be doing a lot better.  The Veteran reported he was feeling well and had been for the past couple of months.  

In March 2010, the Veteran was given another VA examination.  The Veteran stated that he continued having nightmares and flashbacks.  He stated he had trouble sleeping and only got about 5 to 6 hours of sleep at night.  The Veteran reported suffering from nightmares 2 to 3 times a week about the things he experienced in Vietnam.  He stated his nightmares caused him to wake up anxious.  He stated he sometimes heard people talking, but could not make out what they were saying.  He reported having intrusive thoughts two times a week.  The Veteran reported only hanging around other servicemen and sometimes would go to restaurants with them.  He stated he did not go to restaurants by himself.  He further reported difficulty controlling his anger and had been arrested for several fights.  He reported generalized anxiety and stated he felt like he was going to die soon, but did not know why he felt that way.  He stated he did not feel safe at home and reported getting startled by unexpected noise.  The examiner noted the Veteran was alert and orientated to personal information and place.  His temporal orientation was normal, his insight was adequate, and his affect was blunted.  His response latencies were normal.  His spontaneous speech was fluent, grammatic, and free of paraphrases.  The Veteran's immediate, recent, and remote memory were all within normal limits.  The examiner further noted that the Veteran was logical and goal-directed.  He did not report symptoms of depression.  The Veteran reported intermittent suicidal ideation, but stated would not act on it.  He also denied any homicidal ideation.  The examiner noted there was no evidence of disorder in thought process or content, and the Veteran made good eye contact.  The examiner provided that the Veteran had significant pressured speech, no restlessness, no irritability, and no grandiosity.  The examiner then opined that the Veteran was experiencing moderate impairment in social functioning and at least a moderate degree in impairment in occupational functioning.  The examiner stated the Veteran's overall level of disability was moderate.  In April 2010, the examiner provided an addendum opinion and stated the Veteran's GAF score was 60. 

In June 2010, the Veteran had another mental status examination.  The Veteran was adequate in appearance.  His behavior showed no abnormalities, and his speech was normal in rate and tone.  His attitude toward the examiner was cooperative, and his mood was euthymic.  His affect was normal-ranged, and he denied any hallucinations.  His thought process was linear, and thought content was appropriate.  He denied suicidal and homicidal ideation.  He had orientation to person, place, time, and situation.  His concentration was good.  His short and long term memory was intact.  He had good impulse control, good insight, and good judgment.  His ability for abstract thinking was intact, his sleep was restorative, his appetite was adequate, and energy was adequate.  His interests varied and he had present irritability.  He also had present depressive symptoms and present nightmares. 

During a July 2010 group session, the Veteran's mood was noted as less depressed and he verbalized personal goals for his health.  In his individual assessment, the Veteran stated that after listening to a preacher on television, he felt he had been saved and was feeling tremendous relief.  He stated he was feeling guilty for the "unpardonable sins" he committed.  He stated he was not feeling anger now.  He reported his self-esteem had gotten better now that he was saved.  The Veteran stated he was aware that his depression could return, but he was motivated to now volunteer at a nursing home.  The therapist noted that the Veteran was animated as he talked about being saved.  He was spontaneous in conversation and was focused on his wanting to volunteer at the nursing home and manage his anger.  The Veteran reported having his explosive episodes in control that week, due to his spiritual relief.  The Veteran was still hypervigilant and continued to experience insomnia.  The Veteran was still alcohol and drug free and was changing his negative thought pattern.  The therapist noted that the Veteran had met the maximum benefit of individual therapy and would continue group therapy.  The therapist lastly noted that the Veteran was oriented to person, place, and time, and was not psychotic or suicidal.  His GAF score was 50. 

In April 2011, the Veteran received a VA examination.  The Veteran reported that he stopped using alcohol and other substances the July before.  He reported having continued difficulty with sleeping, stating he only got about four hours of sleep.  He stated that at most, he only got 3 to 4 hours of sleep in a 24 hour period.  He stated he had nightmares "constantly" and would have them every night.  The Veteran reported having intrusive thoughts twice a week.  He did not report any specific flashbacks, but did describe vivid dreams.  The Veteran stated he had issues with hypervigilance, exaggerated startle response to loud noises, and difficulty with crowds.  He reported having problems with anger and irritability and a history of violent behavior.  He reported being arrested several times for fighting.  The Veteran reported being easily upset and having panic attack-like symptoms daily.  He also stated he excessively worried, especially about religious issues.  The Veteran denied any suicide attempts or current suicidal or homicidal ideation.  He reported a decrease in energy, but an adequate appetite.  He stated that he woke up every morning and drank some coffee, and by later in the day, had to take medication because he got "shaky."  He stated he did not have close friends outside of family and reported a decline in his short term memories for years, and felt that it had been about the same over the years.  The Veteran reported that he attended counseling and group therapy.  The Veteran was not currently employed and stopped working as a landscaper two years prior.  He stated he previously had problems of anger management and getting along with others on the job.  The Veteran was alert and oriented to person, place, day, date, and time.  His thought process was generally linear, and history was adequate.  His affect was anxious and insight was demonstrated.  His spontaneous speech was fluent, grammatic, and free of paraphrases.  His attention and memory were within normal limits.  He denied any current auditory or visual hallucinations, but reported a history of auditory hallucinations.  He reported that he had not had any auditory hallucinations in 8 or 9 months.  Following the examination, the examiner found the Veteran to be presenting moderate to severe impairment of functioning due to PTSD, with moderate to severe impairment in social functioning, and an overall moderate to severe level of impairment in functioning due to his PTSD.

In July 2011, the Veteran reported still having an "up and down" mood.  He stated he woke up that morning feeling bad, but was feeling better.  He stated his biggest strength was his faith in God and he felt his church people were supportive.  He stated he did not feel angry now.  He reported still having issues sleeping, but would try to nap during the day.  It was noted that the Veteran was pleasant and talkative and appeared to be in a calm state.  He was dressed casually and made good eye contact.  He stated he thinks he will not live a long life though.  The Veteran was assessed to be less depressed and less angry; however, he was still in a vacillating mood dependent on external stressors.  He stated that he ruminated about his behavior in the past and then became depressed.  The Veteran was oriented to person, place, and situation, was not suicidal, and was not psychotic.  The Veteran's GAF was listed as 50. 

In August 2011, the Veteran reported getting along fairly well emotionally without one of his medications.  He stated he enjoyed watching crime shows and boxing on television.  He stated he helped sometimes at church and would go to the grocery store; however, he would not stay long because he does not trust crowds.  The Veteran's appearance was noted as adequate and his behavior showed no abnormalities.  His speech was normal in rate and tone and his attitude toward the examiner was cooperative and attentive.  His mood was euthymic, anxious, and irritable.  His affect was normal-ranged.  The Veteran reported having no hallucinations, his thought process was linear, and his thought content was appropriate.  The Veteran was oriented to person, place, time, and situation.  His short and long term memory was intact.  His concentration was fair, impulse control was good, his judgment was good, and his insight was good.  His sleep was variable, his appetite was adequate, and his energy was variable.  The Veteran's interests were limited and his irritability and anger were present.  He still had depressive and anxiety symptoms and still suffered from nightmares and flashbacks.  He had no alcohol or substance abuse noted. 

In December 2011, the Veteran received another VA examination.  The examiner found the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted the Veteran suffered recurrent and distressing recollections of his in-service combat, including images, thoughts, or perception, and recurrent dreams.  He also experienced intense psychological distress at exposure to internal or external cues that resemble or symbolize his traumatic events and physiological reactivity on exposure to internal and external cues that symbolize or resemble the traumatic event.  The Veteran practiced persistent avoidance such as efforts to avoid thoughts, feelings, or conversations associated with the trauma, avoid activities, places or people that bring up recollections of the trauma, markedly diminished interest or participation in significant activities, feelings of detachments or estrangement from others, and restricted range of affect.  The Veteran also had persistent symptoms of difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startled response.  The duration of the Veteran's symptoms was more than 1 month.  The examiner also noted that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Further symptoms experienced by the Veteran were depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, impaired judgment, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish effective work and social relationships, impaired impulse control, and neglect of personal appearance and hygiene.  The examiner found the Veteran was capable of handling his financial affairs and his GAF score was 50.

In a January 2012 routine visit, the Veteran stated his medicine was working and he felt good.  He stated his dread was gone and did not get easily upset.  He was three weeks into his new program and saw improvement within the last week.  His appearance was calm, and speech was normal in rate and tone.  His attitude toward the examiner was cooperative and attentive.  His mood was euthymic and anxious.  His affect was normal-ranged.  The Veteran reported having no hallucinations, his thought process was linear, and his thought content was appropriate.  He reported no suicidal or homicidal ideation.  The Veteran was oriented to person, place, time, and situation.  His short and long term memory was intact.  His concentration, impulse control, judgment, and insight were all good.  His ability for abstract thinking was intact.  His sleep was variable, his appetite was adequate, and his energy was variable.  The Veteran's interests varied, and irritability and anger were not present.  He still had depressive and anxiety symptoms, nightmares and flashbacks; however all were improved.  He had no alcohol or substance abuse noted. 

In November 2013, the Veteran's nurse practitioner (NP) at the VA outpatient clinic provided an opinion for his request to have his driver's license reinstated.  The NP stated the Veteran was being closely monitored at their clinic and had a diagnosis of PTSD.  The Veteran was alcohol and drug free for over six months.  He was compliant with his treatment and attended his regularly scheduled appointments.  He was on medications to treat his insomnia, PTSD, depression, and anxiety.  He was compliant with his medication and did not abuse usage.  The NP opined that the Veteran had significant improvements with his symptoms within the last four months and even looked like a different person from the beginning.  The NP further stated his symptoms and medication would not hinder his ability to drive.  The NP stated the Veteran was committed to his treatment and recovery and was currently attending church, had a stable living arrangement, and remained sober.  The NP lastly opined that the Veteran's symptoms appeared to be partially stable and he would continue to be monitored. 

The Veteran was also given a mental status examination in November 2013.  The Veteran stated he felt a lot better than he felt in many years.  His appetite increased and he was gaining weight.  He stated he does feel depressed and anxious sometimes, but was much improved from the past.  He reported compliance with his medications and denied any mania, hypomania, or psychosis.  The Veteran's appearance was noted as adequate and tense, and his behavior showed no abnormalities.  His speech was normal in rate and tone, and spontaneous.  His attitude toward the examiner was cooperative and attentive.  His mood was euthymic, angry, and irritable.  His affect was normal-ranged.  The Veteran reported having no hallucinations, and his thought process was linear, and goal directed.  His thought content was appropriate.  The Veteran was oriented to person, place, time, and situation.  He had no suicidal or homicidal ideation.  His short and long term memory was intact.  His concentration, impulse control, judgment, and insight were all good.  His sleep was restorative and non-restorative, his appetite was adequate, and his energy was variable.  The Veteran's interests were limited and his irritability and anger were not present.  He still had depressive and anxiety symptoms, nightmares and flashbacks; however all were improved.  He had no alcohol or substance abuse noted.  His GAF score was 55. 

In February 2014, the Veteran had another assessment.  The Veteran was dressed nicely and reported working more in his church.  He stated he was very happy.  He reported that he discontinued one of his medications because it made him feel funny.  He stated he still felt a little anxious and sad at times, but it was not often.  He stated his license was reinstated and he was genuinely happy.  He talked about the incident that led to his depressive state, but stated he had now processed through it.  He reported he was sleeping well during the night and happy with his current medication choices.  He denied any drug or alcohol use.  He stated he felt so much better than years before.  He stated his appetite increased and he gained some weight.  He reported compliance with his medications and denied any mania, hypomania, or psychosis.  The Veteran's appearance was noted as well-groomed and tense, and his behavior showed no abnormalities.  His speech was normal in rate and tone, and spontaneous.  His attitude toward the examiner was cooperative and attentive.  His mood was euthymic, angry, and irritable.  His affect was normal-ranged.  The Veteran reported having no hallucinations, and his thought process was linear, loose, and goal-directed.  His thought content was appropriate.  The Veteran was oriented to person, place, time, and situation.  He had no suicidal or homicidal ideation.  His short and long term memory was intact.  His concentration, impulse control, judgment, and insight were all good.  His sleep was restorative and non-restorative, his appetite was adequate, and his energy was variable.  The Veteran's interests were limited, and his irritability and anger were not present.  He still had depressive and anxiety symptoms, nightmares and flashbacks; however all were improved.  He had no alcohol or substance abuse noted.  His GAF score was 55. 

In January 2015, the Veteran received a VA examination.  The examiner found the Veteran had occupational and social impairment with occasional decrease in work           efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran experienced recurrent, involuntary, and intrusive distressing memories of the traumatic events and recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic events.  The Veteran also had persistent avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the                       traumatic events.  He also had an inability to remember an important aspect of the traumatic events, persistent negative emotional state, markedly diminished interest, or participation in significant activities, feelings of detachment or estrangement from others, and persistent inability to experience positive emotions.  The Veteran had symptoms of irritability or outbursts of anger, exaggerated startle response, problems with concentration, and sleep disturbance.  The Veteran's overall symptoms were depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, flattened affect, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  The Veteran was adequately dressed and groomed, and his speech was coherent and goal-directed.  His thought process was linear.  The examiner found the Veteran was capable of handling his financial affairs.  The examiner noted the Veteran reported an increase in symptoms in the last two years that he was not receiving treatment.  The examiner stated the Veteran's symptoms caused a moderate to significant impact on his ability to maintain employment, particularly the symptoms of irritability and poor concentration. 

In June 2015, the Veteran was given a psychiatric intake.  The Veteran reported that he was getting eight hours of sleep per night, felt rested, and his mood was euthymic most of the time.  He denied having sadness, tearful spells or anhedonia, and depression in a long time.  He reported his energy was fair and enjoyed going to church and socializing with his neighbors.  He stated his appetite was good and that he wanted to lose weight for his health.  He denied feeling more irritable, but has a history of such, to include verbal episodes towards others and road rage.  He denied currently having any flashbacks, nightmares, or intrusive thoughts.  He stated he had feelings of heart racing "out of the blue" sometimes while watching television and requested medication to assist.  He denied any thoughts of self-harm or harming others and provided that his last suicidal ideation was "a long time ago."  He denied auditory and visual hallucinations.  He reported drinking 1 to 2 beers several days a week and received a DUI 6 months prior.  He reported managing his own funds and managing his bills independently.  He stated he currently drove a moped and did so without difficulty.  The therapist noted the Veteran was casually dressed and his grooming was good.  His eye contact was good, his gait was steady, and he had no abnormal movement.  His speech was of normal rate and rhythm.  He was alert and awake and oriented to person, place, time, and situation.  The examiner noted the Veteran's mood was euthymic and his affect was full range.  His thought process was verbose, providing much detail about multiple topics, logical and redirectable.  His insight and judgment were fair and his strengths were his spiritual beliefs.  He denied marijuana use but his drug screening was positive. 

In August 2015, the Veteran attended individual therapy.  The Veteran reported anger problems and avoidance and traumatic memories.  The Veteran stated that he talked to his pastor two weeks prior regarding his stressors.  He stated he has set boundaries with people, by saying no to others.  He stated he has stayed away from alcohol and drugs.  He also stated he did not want to take prescription drugs because he fears that will hurt his liver.  He admitted that he believes no one cares for him and that church members only want money from him.  The therapist noted that the Veteran was casually dressed, alert, and oriented to person, place, time, and situation.  His cognition was organized, and orientation was age-appropriate.  His attention and concentration were focused.  His activity was normal and reality testing intact.  His judgment, insight, and self-control were fair.  The Veteran's attitude was positive.  He had good eye contact and his speech was normal.  His affect was full range and his mood was anxious.  The therapist found the Veteran was not a threat to himself or others. 

In a December 2015 routine visit, the Veteran's mood was noted as fair.  He had some hopelessness thoughts about obtaining his driver's license.  He denied depression, sadness, or tearful spells, and would try to change channels on his television to distract himself.  The Veteran stated he was disappointed at his preacher and tried to stay away from people and isolated himself at home.  He stated he tried to push depression out his mind by reading the Bible and found it helpful.  His energy and motivation were fair.  He denied suicidal and homicidal thoughts.  He reported anxiety over finances, his future, and driver's license.  He reported feeling uncomfortable often, and stated his medicine, Clonazepem, helped him feel calm and get sleep.  He wished to re-obtain his driver's license so he could use a car instead of his moped because he feared getting hit by other cars.  He stated his sleep was pretty well and occasionally awoke from back pain since his 2014 car accident.  He reported he attended physical therapy and obtained about 7 hours of sleep a night.  He denied marijuana and alcohol use.  The therapist noted the Veteran was casually dressed, and oriented to person, place, time, and situation.  He was calm and cooperative.  His gait was normal and his movements were normal in rate and rhythm.  His speech also had normal rate and rhythm, with no rambling.  His mood was euthymic and his affect was congruent with stated mood.  His thought process was logical, and he denied auditory and visual hallucinations.  His insight was fair, but impulsive, and his judgment was fair. 

In February 2016, the Veteran attended his individual therapy.  The Veteran's problems were noted as anger, avoidance, and trauma memories.  The Veteran stated he has talked to his pastor but was no longer attending church because his pastor's son owed him money.  He stated he planned on selling his camper and using the money from his wreck to travel.  The Veteran was planning to visit his sister in California.  He reported setting boundaries with people and that he stayed away from alcohol and people.  The therapist noted the Veteran was casually dressed, alert, and oriented to person, place, time, and situation.  His cognition was organized and orientation was age-appropriate.  His activity level was normal.  Reality testing was intact and his judgment and self-control were fair.  His attitude was positive and insight was fair.  He made good eye contact and his speech was normal.  The Veteran's affect was full range and his mood anxious.  The therapist found the Veteran to not be a threat to himself or others. 

In June 2016, the Veteran received a psychiatric review.  The Veteran reported his mood was not good during the day.  He denied daily depression, sadness, or tearful spells and would change the channel on his television to distract himself.  He stated he felt restless during the day with no particular triggers and wanted medication to help.  He stated he tries to push depression out of his mind by reading the Bible and watching programs.  He reported his energy and motivation were low.  His self-esteem was good and he had no hopeless feelings.  He reported feeling future oriented and thinking of traveling to visit his sister.  He denied any suicidal or homicidal thoughts or access to weapons.  The therapist reported that the Veteran still worried about finances, but his finances were more stable.  The Veteran stated he felt uncomfortable often, but that his medication helped him feel calm and sleep.  He stated he only took the medication in the daytime.  The Veteran denied auditory and visual hallucinations.  He reported his sleep was "pretty" good and that he occasionally woke up from back pain, but still received about 7 hours of sleep.  The Veteran denied alcohol use nightly, but would drink half the nights of the week.  He reported going a week at a time without drinking alcohol.  He denied use of marijuana.  The Veteran reported that he lived alone and talked to his sister daily, but otherwise has no friends.  He stated he had given his preacher money and was no longer attending.  He stated he was disappointed in his preacher and tried to stay away with people.  He stated he was isolated to his home and believed people were trying to take his money.  The therapist noted the Veteran was casually dressed.  He was calm and cooperative and less agitated.  His eye contact was good, his gait was steady, and he had no abnormal movement.  His speech was of normal rate and rhythm.  He was alert and oriented to person, place, time, and situation.  The therapist noted the Veteran's mood was euthymic and his affect was congruent with his mood.  His thought process was logical and his thought content was not responding to internal stimuli.  He had no suicidal or homicidal ideation.  His insight was fair, but impulsive, and his judgment was fair.  

In September 2016, the Veteran received a psychological evaluation.  The Veteran reported difficulty adjusting to physical limitations.  He stated he hadn't gone back to church, but watched preachers on television.  He said he recently found out a 15-year friend who he considered to be a brother was stealing from him for three years.  The Veteran reported not being able to have a weapon made him feel vulnerable and like anyone could hurt him.  His goals to help improve his mood were to watch preachers on televisions, read his Bible, and pray.  The therapist reported the Veteran was casually dressed, and alert and oriented to person, place, time, and situation.  His cognition was organized and orientation was age-appropriate.  His concentration was focused, and his activity level was normal.  The Veteran's reality testing was intact and his judgment and self-control were fair.  His attitude was positive and his insight was fair.  His eye contact was good and his speech was normal.  The Veteran's affect was full range and his mood was anxious.  The therapist found the Veteran was not a threat to himself or others.

In the Veteran's December 2016 psychotherapy visit, the Veteran reported still watching a television preacher.  He stated he planned to get back into reading the Bible and he prayed.  He also stated he enjoyed life more than he ever has and enjoyed living alone.  His goals for improving his mood were to look for a church, reduce his media intake, attend Wednesday group, and improve his sleep.  The therapist reported the Veteran was casually dressed and alert.  He was oriented to person, place, time, and situation.  His cognition was organized and orientation was age-appropriate.  His concentration was focused and his activity level was normal.  His reality testing was intact and judgment and self-control were fair.  The Veteran's attitude was positive.  His insight was fair.  His eye contact was good and his speech was normal.  The Veteran's affect was full range and his mood was anxious.  The therapist found the Veteran was not a threat to himself or others. 

In April 2017, the Veteran received a psychiatric follow up.  The Veteran reported that things were about the same.  He was still taking his medications to help with his anxiety and sleep.  He denied any increase in alcohol usage or any use of illicit drugs.  The Veteran denied depression, sadness, or tearful spells.  He reported that he still tried to change the channel while watching television to distract him during the day.  He reported feeling restless and "icky" during the day.  He reported no particular triggers.  He stated he tried to push depression out his mind by reading the Bible and watching programming.  His energy and motivation were low and isolative.  His self-esteem was good.  He reported no hopeless feelings, felt future oriented, and was thinking of traveling more.  He denied any suicidal or homicidal thoughts or access to weapons.  Anxiety was present and he felt a sense of "doom" at night.  He reported being uncomfortable when in a public place or in crowds, so he tried to avoid these things.  He stated his medication helped him feel calm, kept the bad feelings away, and helped him rest at night.  He stated his sleep was good with his medication.  The therapist reported the Veteran was casually dressed, alert and oriented to person, place, time, and situation.  He was calm and cooperative.  His gait was steady and he had no abnormal movement.  His speech was of normal rate and rhythm with no rambling.  He was alert and awake.  The therapist noted the Veteran's mood was euthymic, and his affect was congruent with his mood.  His thought process was logical, with much detail and less rambling, and his thought content was not responding to internal stimuli.  He denied any suicidal or homicidal ideation.  His insight was fair, but impulsive, and his judgment was fair.  

In June 2017, the Veteran attended another psychiatric follow up.  The Veteran reported all the same issues and symptoms as he did in April 2017 and further stated he had been keeping to himself.  The therapist reported the Veteran was casually dressed and well-groomed.  He was calm and cooperative.  His gait was steady and he had no abnormal movement.  His speech was of normal rate and rhythm with no rambling.  He was alert and awake and he was oriented to person, place, time, and situation.  The therapist noted the Veteran's mood was euthymic and his affect was congruent with his mood.  His thought process was logical, more goal-oriented, with much detail, and his thought content was not responding to internal stimuli.  He denied any suicidal or homicidal ideation.  His insight was fair, but impulsive, and his judgment was fair.  

In an August 2017 therapy visit, the Veteran reported his current stressor was not losing weight.  He stated he had constant pain from his back and was generally not a happy person.  He stated he continued to pray.  He reported having no friends, but talked to his sister once a week.  The Veteran reported frustration over possibly losing his license again and awaiting urine test results.  The therapist noted the Veteran was casually dressed, alert, and oriented to person, place, time, and situation.  His cognition was organized and orientation was age-appropriate.  His attention and concentration were focused.  His activity level was slow.  His reality testing was intact.  His judgment and self-control were fair.  The Veteran's attitude was positive.  His insight was fair.  His eye contact was good, and his speech was normal.  His affect was full range and his mood was anxious.  The therapist found the Veteran was not a threat to himself or others.

After consideration of the medical and lay evidence, the Board finds that an evaluation in excess of 50 percent prior to October 25, 2017, is not warranted.  During this period, the Veteran's PTSD has been primarily manifested by depression, anxiety, chronic sleep impairment, hypervigilance, suspiciousness, social isolation, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.   
   
The Board finds that the evidence of record does not support a rating of 70 percent.  The Board acknowledges that the Veteran had mentioned having intermittent suicidal thoughts during a March 2010 visit.  However, the Board notes the Veteran only reported this one time and consistently said he would never attempt suicide due to his religious beliefs.  He also did not endorse suicidal ideation throughout the rest of the appeal period and his therapist reported him to be a low suicide risk.  Further, while the Veteran had difficulty in adapting to stressful circumstances, the evidence consistently shows that the Veteran had not experienced obsessional rituals which interfered with routine activities; speech that was illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene, or near-continuous panic affecting the ability to function independently, appropriately and effectively.  Although the Veteran has reported depression throughout the appeal period, it has not manifested to the level of severity of being near-continuous and affecting the Veteran's ability to function independently, appropriately, and effectively.  In fact, his therapists have consistently found him competent to handle his financial and daily affairs during this period.  While the Veteran has problems relating to others, he has not demonstrated a complete inability to establish and maintain effective relationships, as he maintained a close relationship with his sister.  Additionally, his therapists have continuously noted the Veteran showed no risk-taking behaviors and appeared to take care of himself well.  Moreover, although he had issues with law enforcement and drinking at one point, the Veteran has predominantly continued to stay sober and attempted to keep his life on track.  The Veteran further often stated his depression and symptoms were better or manageable with medication and often reported feelings of happiness.  Therefore, given the above, the Board does not find that the overall frequency, severity, and duration of the Veteran's PTSD rises to the level of severity as needed for a 70 percent rating prior to October 25, 2017.

The Board also finds that the evidence of record does not support a rating of 100 percent.  While the Veteran preferred being alone and had problems relating to others, he was not totally socially impaired, as he maintained a relationship with his sister and spoke to fellow veterans in his group therapy.  The Veteran also stated he was able to maintain his home and keep his mind off disturbing things on a day-to-day basis.  Further, his therapists often noted the Veteran was calm, cooperative, alert, and took good care of himself.  Thus, the evidence does not show that the Veteran has total occupational impairment or intermittent inability to perform activities of daily living.  The Board also notes that the Veteran has no suicide attempts.  The Board acknowledges the Veteran's statements that he has a quick temper and issues with anger; however, there has been no evidence of consistent violent or irrational behavior during this period on appeal, nor has the Veteran demonstrated that he was a persistent danger of hurting others, as his therapist consistently noted he was not a risk to himself or others.  Further, these occurrences do not appear to have grossly impaired the Veteran in his thought process/communication or caused grossly inappropriate or consistently aggressive behavior.  The Board notes that the Veteran has mentioned instances of hearing things at night during his January 2009 and March 2010 VA examinations; however, this has not risen to the level of being persistent hallucinations.  The Veteran has shown no disorientation to time or place, or delusions and has maintained a solid memory. 

The Board also acknowledges the Veteran's assertions that he is entitled to a higher rating because his symptoms were worse.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the Board has considered the Veteran's statements and finds them credible and consistent with the rating assigned for the period under consideration.

From October 25, 2017

The Veteran's PTSD is currently rated as 70 percent disabling from October 25, 2017. 

In October 2017, the Veteran was given a VA examination.  The examiner wrote the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner noted the Veteran was living alone in a camper.  The Veteran reported isolating himself and not letting visitors or neighbors come into his home.  He would feed his cat, which was a stray cat.  He still drove and performed ADLs regularly.  The examiner noted the Veteran experienced recurrent, involuntary, and intrusive distressing memories of the traumatic events, recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic event, dissociative reactions (e.g., flashbacks) in which he feels or acts as if the traumatic events were recurring, intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events, and marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic events.  The Veteran also practices persistent avoidance of stimuli associated with traumatic events by avoidance of efforts to avoid distressing memories, thoughts, or feelings about or closely related with the traumatic event, and avoidance of or efforts to avoid external reminders, such as people, places, conversations, activities, objects, and situations that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic event.  The Veteran also has persistent negative and exaggerated negative beliefs or expectations about oneself, others, or the world, markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  He also has irritable behavior and angry outbursts that are typically expressed as verbal or physical aggression toward people or objects, hypervigilance, problems with concentration, and sleep disturbance.  The examiner noted the Veteran's symptoms lasted longer than 1 month, caused clinically significant distress, or impairment in social, occupational, or other important areas of functioning, and the disturbance was not attributable to effects of substance use.  The Veteran's overall symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or work life setting, inability to establish and maintain effective relationships, and neglect of hygiene and personal appearance.  The examiner found the Veteran was capable of managing his own affairs.  The examiner noted he showed paranoid ideation regarding others out to harm him or steal from him, and as such, had become more isolated.  He reported a fear that others would hurt his stray cat and planned on keeping it inside during Halloween.  The examiner found his lack of ability to interact socially, along with short term memory and concentration deficit factors would hinder his success in typical occupational setting with significant impact on his ability to maintain employment.  The examiner found the Veteran was not able to carry out multistep tasks, interact appropriately with police, or cope with normal changes in a work routine. 

After consideration of the medical and lay evidence, the Board finds that an evaluation in excess of 70 percent from October 25, 2017 is not warranted.  During the period on appeal, the Veteran's PTSD has been primarily manifested by depression, anxiety, short term memory loss, chronic sleep impairment, hypervigilance, suspiciousness, social isolation, disturbances of motivation and mood, impaired impulse control, paranoia, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

Thus, as considered above, the Board finds that the evidence of record does not support a rating of 100 percent.  While the Veteran preferred being alone and has primarily isolated himself, he is not totally socially impaired, as he maintains a relationship with his sister.  The Veteran also stated he was able to maintain his home, his finances, and take care of his new cat.  The evidence does not show that the Veteran has an intermittent inability to perform activities of daily living.  The Board also notes that the Veteran has no suicide attempts.  The Board acknowledges the Veteran's statements that he has a quick temper, as well as issues with anger and impulse; however, during this period there has been no evidence of violent or irrational behavior, nor has the Veteran demonstrated that he was a danger of hurting others.  Further, the Veteran does not appear to be grossly impaired in his thought process/communication, as he was able to communicate his history with the examiner and stressed his care for his stray cat.  Further, while the Veteran had some impairment in memory, it did not rise to the level of being memory loss for names of close relatives, own occupation, or own name.  Lastly, the Board notes that during the examination the Veteran did not report any auditory or visual hallucinations or delusions. 

The Board also acknowledges the Veteran's assertions that he is entitled to a higher rating because his symptoms were worse.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the Board has considered the Veteran's statements and finds them credible and consistent with the rating assigned for the period under consideration.

Accordingly, the Board concludes that the preponderance of evidence is against the claim and an evaluation in excess of 50 percent prior to October 25, 2017, and in excess of 70 percent from October 25, 2017, is not warranted.  The benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

II. TDIU

The Veteran contends that he is unemployable due to his service-connected PTSD. 

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

Here, the Veteran's PTSD is rated as 70 percent disabling from October 25, 2017.  Thus, the Veteran meets the schedular criteria of a rating of 70 percent or more for an award of TDIU as of October 25, 2017.  Additionally, in the Veteran's October 2017 examination, the examiner found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner further stated that the Veteran's lack of ability to interact socially, along with short term memory and concentration deficit factors, would hinder his success in a typical occupational setting with significant impact on his ability to maintain employment.  The examiner also stated that the Veteran is not able to carry out multistep tasks, interact appropriately with police, or cope with normal changes in a work routine.  However, prior to October 25, 2017, the evidence does not show that the Veteran had total occupational impairment due to his PTSD, as he retained some ability to interact socially, had no memory impairment or concentration deficit, and was able to consistently perform the activities of daily living, including managing his own finances.    

Therefore, upon review of the foregoing evidence, the Board finds that since October 25, 2017, the Veteran is not able to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  Accordingly, the Board concludes that the Veteran has been rendered unemployable due to his service-connected PTSD and a grant of TDIU is warranted, effective October 25, 2017.





	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an evaluation in excess of 50 percent prior to October 15, 2017, and in excess of 70 percent from October 25, 2017 is denied. 

Entitlement to a TDIU is granted, effective October 25, 2017.  




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


